Citation Nr: 1001281	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-03 008	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for a low back disorder and, if 
so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 
1973 to March 1979.  He had additional service in the Indiana 
Army National Guard.  His exact dates of active duty for 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
in that capacity have not been verified, although it has been 
confirmed he was on ACDUTRA in August 1981 during the 
specific time at issue.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2007 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi - 
which, in relevant part, denied the Veteran's claim for 
service connection for a bilateral hip disorder 
(osteoarthritis) and determined he had not submitted new and 
material evidence to reopen a previously denied, unappealed, 
claim for service connection for a low back disorder as a 
residual of an injury.

In September 2008, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, commonly referred to as a 
Travel Board hearing.  During and since the hearing, the 
Veteran has submitted additional evidence and waived his 
right to have the RO initially consider it.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2009).

In this decision the Board is denying the claim for service 
connection for a bilateral hip disorder.  But the Board is 
reopening the claim for a low back disorder on the basis of 
new and material evidence, and then remanding this claim to 
the RO via the Appeals Management Center (AMC) for further 
development before readudicating this claim on its underlying 
merits, i.e., on a de novo basis.




FINDINGS OF FACT

1.  The Veteran injured his low back in a truck accident in 
August 1981, while on ACDUTRA, and afterwards complained of 
low back and hip pain; the eventual diagnosis was lumbar 
strain, but there was no diagnosis involving either hip, 
including of osteoarthritis within one year of his discharge.

2.  According to a VA compensation examiner that evaluated 
the Veteran in May 2007, although the Veteran now has 
osteoarthritis in his hips, it is only relatively minimal or 
mild and, most importantly, unrelated to that injury in 
August 1981 while on ACDUTRA.

3.  There is no competent and credible evidence refuting this 
VA examiner's unfavorable opinion, so no probative evidence 
to the contrary.

4.  The Veteran initially filed a claim for service 
connection for a low back disorder in December 1988, which 
the RO administratively and summarily denied in April and May 
1989 for failing to report for his VA compensation 
examination scheduled in connection with that claim.

5.  The Veteran resubmitted his claim later that year, in 
October 1989, and, after indicating in April 1990 his 
willingness to be examined, was examined in June and July 
1990.

6.  A subsequent February 1991 RO decision denied the 
Veteran's claim for service connection for a low back 
disorder as an alleged residual of the August 1981 injury in 
the trucking accident while on ACDUTRA.  [Note:  that 
decision also considered his complaints of hip pain, but only 
incidentally, so did not list a hip disorder as a condition 
also being denied, so no prior finality.]

7.  The RO sent the Veteran a letter later in February 1991 
notifying him of that decision denying his claim concerning 
his low back and apprising him of his procedural and 
appellate rights, but he did not appeal.

8.  Additional evidence since received, however, is not 
cumulative or redundant of evidence already considered and 
relates to an unestablished fact needed to substantiate this 
claim for service connection for a low back disorder.


CONCLUSIONS OF LAW

1.  The Veteran's current bilateral hip disorder, 
osteoarthritis, was not incurred in or aggravated by his 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The February 1991 RO decision that denied service 
connection for a low back disorder, as a residual of the 
August 1981 injury while on ACDUTRA, is final.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

3.  But new and material evidence since has been submitted to 
reopen this previously denied, unappealed claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

II.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).



In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in October 
2006, prior to adjudicating his claims in June 2007.  That 
letter informed him of the evidence required to substantiate 
his claims for service connection and apprised him of his and 
VA's respective responsibilities in obtaining this supporting 
evidence.  That letter also complied with Dingess, as it 
apprised him of the downstream disability rating and 
effective date elements of his claims.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained his service 
treatment records (STRs) - including specifically the 
records concerning his August 1981 injury in a trucking 
accident while on ACDUTRA, as well as his post-service VA 
treatment records.  There is no indication of any outstanding 
records pertaining to his claims.  

VA also provided the Veteran an examination in May 2007 for a 
medical nexus opinion concerning the etiology of his claimed 
bilateral hip and low back disorders, including especially in 
terms of whether they are attributable to the August 1981 
trucking accident in question while on ACDUTRA.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no 
further notice or assistance to him is required in developing 
his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

II.	Service Connection for a Bilateral Hip Disorder

The Veteran claims his current bilateral hip disorder, 
diagnosed as osteoarthritis, is the result of falling off the 
truck in August 1981 while on ACDUTRA.  For the reasons and 
bases discussed below, however, the Board finds that 
service connection is not warranted.

The Veteran may be awarded service connection by showing that 
he currently has disability resulting from a disease or an 
injury incurred in or aggravated by his active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty. 
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

To establish status as a "Veteran" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for other periods of 
service (e.g., the Veteran's period of active duty in the 
Army) does not obviate the need to establish that he is also 
a "Veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" 
status and be eligible for service connection for disability 
claimed during his inactive service, the record must 
establish that he was disabled from an injury (but not 
disease) incurred or aggravated during INACDUTRA.  See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

For a showing of chronic disease in service - whether on 
active duty (AD), ACDUTRA or INACDUTRA, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).



Certain condition like arthritis are chronic, per se, and 
therefore will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The medical and other records concerning the Veteran's 
service clearly show he was injured when he fell or was 
thrown from a truck in an August 1981 accident while on 
ACDUTRA, and that his complaints after that accident not only 
concerned injury to his low back but also of resulting hip 
pain - apparently in his right hip in particular.  But there 
was never any objective clinical indication of consequent 
limitation of motion, crepitus, tenderness, or radiation of 
the pain (it was localized) suggesting a neurologic component 
or source.  X-rays also generally were unremarkable, except 
that during a September 1981 follow-up appointment it was 
suspected he might have had a possible convulsion off port 
acetabulum.  He was assigned one month of light duty (but 
primarily because of his low back strain) and told to return 
to the clinic if no better.  He also was referred for an 
orthopedic consultation in October 1981, but again, primarily 
concerning the injury to his low back, not hips or right hip 
especially.  Regarding his low back, the doctors suspected he 
had a muscle contusion or strain.  By October 1981, he no 
longer had any hip pain and continued to have full range of 
motion.  Thus, while there is no disputing he had complaints 
referable to his right hip while in service, notably, 
of persistent pain following that August 1981 trucking 
accident on ACDUTRA, there was never any objective clinical 
indication of chronic residual disability.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

The Veteran's post-service medical records show he first 
received a diagnosis of osteoarthritis of both hips in May 
2007, during his VA compensation examination, so many years 
after his separation from service and, indeed, well beyond 
the 
one-year period following service for the initial 
manifestation of osteoarthritis to a degree of at least 10-
percent disabling to presume this condition was incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This many-year lapse between the conclusion 
of his military service, including since the specific injury 
in question in August 1981, and the onset of his symptoms 
after service provides compelling evidence against his claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, he has failed to show continuity of 
symptomatology during the many years since service to 
otherwise support this claim.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).

At the conclusion of the May 2007 VA examination, the 
examiner diagnosed osteoarthritis of both hips.  But the 
examiner added that the Veteran had only relatively mild 
arthritis resulting in only minimal, if any, impairment of 
his hips.  Most importantly, though, the examiner determined 
the minimal/mild osteoarthritis of the Veteran's hips is less 
likely than not caused by or a result of his being thrown 
from the back of a truck in 1981.  The examiner further 
indicated that the rationale for this opinion was the lack of 
positive findings at the time of the injury.

Since the VA examiner based his opinion on a thorough review 
of the record and personal evaluation of the Veteran, the 
Board finds that his opinion is compelling evidence against 
the claim for service connection, especially absent any 
competent and credible (i.e., probative) evidence to the 
contrary.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position).

The Board has considered the Veteran's lay statements.  And 
although he is competent, even as a layman, to proclaim 
having experienced hip pain during service following that 
August 1981 injury while on ACDUTRA, the Board is not 
disputing that.  Indeed, it is well documented that he did.  
Rather, his lay testimony, alone, does not also support the 
notion that he has chronic (meaning permanent) disability 
involving his hips as a consequence or residual of that 
accepted injury, especially, as mentioned, given the VA 
examiner's unfavorable medical opinion that he does not.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
and Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. 
App. 67 (1997); and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a bilateral hip disorder.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of 
this claim is denied.

III.	Whether there is New and Material Evidence to Reopen 
the Claim for Service Connection for a Low Back 
Disorder

The Veteran originally filed a claim for service connection 
for a low back disorder in December 1988.  In April and May 
1989, the RO administratively and summarily denied his claim 
because he had failed to report for his VA compensation 
examination.



The Veteran refiled his claim later that year, in October 
1989.  And after, in April 1990, indicating a willingness to 
be examined, he had VA compensation examinations (orthopedic 
and neurologic) in June and July 1990, respectively.  
The neurologic examination was grossly normal, but the 
diagnostic impression following the orthopedic examination 
was low back pain with history of injury (referring to the 
August 1981 trucking accident while on ACDUTRA).  
Most of the objective findings of those VA examinations were 
unremarkable (e.g., normal station and gait, erect stance, 
normal range of motion, satisfactory heel-and-toe walk, full 
squat and arise, normal strength, and no atrophy or decreased 
sensation or reflexes).  There were, however, objective 
clinical indications of bilateral paravertebral muscle 
tightness and tenderness to palpation of the paravertebral 
muscle region, left greater than right.  But still, since 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition did not in and of itself constitute a 
disability for which service connection could be granted, was 
instead just a symptom, the RO issued a decision in February 
1991 denying the claim.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part and vacated 
and remanded in part sub nom.
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The RO also sent the Veteran a letter later in February 1991 
notifying him of that decision and apprising him of his 
procedural and appellate rights, but he did not appeal, so 
that decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The Veteran's current appeal concerns the denial of his 
petition to reopen this previously denied and unappealed 
claim.

When a petition to reopen a previously denied, unappealed 
claim is presented, a two-step analysis is performed.  The 
first step is to determine whether the evidence presented or 
secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the Veteran's claim is 
the evidence that has been added to the record since the 
final and binding February 1991 rating decision.  

The stated basis of that denial, as mentioned, was that there 
was no diagnosed disability to account for the Veteran's then 
current low back pain, which is a mere symptom.  Therefore, 
new and material evidence would suggest he has a diagnosis 
referable to his low back, and that this diagnosis accounting 
his pain relates back to his August 1981 injury while on 
ACDUTRA.

During the years since that February 1991 rating decision in 
question, the Veteran has submitted private treatment records 
from E.P., M.D., and P.H.L., M.D.  The Veteran also, as 
mentioned, had a VA compensation examination in May 2007.

The VA examiner that evaluated the Veteran in May 2007 
indicated his subjective complaints (including of chronic low 
back pain) were not supported by objective physical findings 
at the time of that examination.  The VA examiner noted the 
Veteran had 5/5 positive Waddell signs on his back 
examination indicating, to that examiner, rather extreme pain 
behavior and exaggeration of symptomatology.  And, indeed, in 
his resultant diagnostic impression, the VA examiner 
indicated there was no evidence of disease in the Veteran's 
lumbosacral spine (i.e., low back).  So the report of this VA 
examination is not new and material evidence since the VA 
examiner indicated the Veteran does not have any current low 
back disability, much less to account for his complaints of 
chronic low back pain, which the VA examiner also called into 
question as possibly greatly exaggerated.



The additional statement from P.H.L., M.D., however, dated in 
September 2008, indicates the results of magnetic resonance 
imaging (MRI) confirm the Veteran has L2-3, L3-4, and L4-5 
disc desiccation and diffuse disc bulge.  And a more recent 
statement from E.P., M.D., dated in December 2008, indicates 
the Veteran was then currently a patient at Total Pain Care, 
LLC, suffering from lumbar degenerative disk disease, lumbar 
radiculitis, cervical spondylosis and cervical facet 
arthropathy with mechanical neck pain that radiates into the 
trapezius muscles but not down to the arms.  Of equal or even 
greater significance, this doctor indicated the Veteran had 
reported his pain is related to a military injury in 
August 1981 (so in obvious reference to the injury at issue 
while on ACDUTRA), and that he had experienced persistent 
pain and problems since that reported fall and that the 
degenerative changes could certainly be related to that 
incident.  This doctor went on to mention the modalities of 
treatment that had been provided the Veteran, including 
physical therapy, transcutaneous electrical nerve stimulation 
(TENS trial), and tranforaminal lumbar epidural steroid 
injection (TF LESI).

So the VA compensation examiner's opinion notwithstanding, 
this additional evidence from these private doctors is both 
new and material to the case because it relates to 
unestablished facts necessary to substantiate the Veteran's 
claim for service connection for a low back disorder and 
raises a reasonable possibility of substantiating this claim.  
In effect, this additional evidence confirms he has the 
required current diagnosis of a low back disability - to 
account for his complaints of chronic low back pain, and 
further indicates this current disability may indeed relate 
back to the documented August 1981 injury he sustained while 
on ACDUTRA.  See, e.g., Utendahl v. Derwinski, 1 Vet. App. 
530, 531 (1991); see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim); and see, 
too, Justus v. Principi, 3 Vet. App. 510 (1992) (indicating 
the additional evidence in question is presumed credible for 
the limited purpose of determining whether it is new and 
material).

So the claim for service connection for a low back disorder 
is reopened on the basis of this new and material evidence.  
However, to try and resolve these conflicting medical 
opinions, the claim must be further developed before being 
readjudicated on its underlying merits.


ORDER

The claim for service connection for a bilateral hip disorder 
is denied.

But the petition to reopen the claim for service connection 
for a low back disorder is granted, subject to the further 
development of this claim on remand.


REMAND

As explained, when the Veteran had his most recent VA 
compensation examination in May 2007, it was believed that 
his complaints of chronic low back pain, etc., were greatly 
exaggerated and unsupported by the objective clinical 
findings of that evaluation.  Indeed, the VA examiner 
indicated there was no then current objective evidence of 
disease in the lumbosacral spine.  But things have since 
changed to the Veteran's favor.  The more recent September 
and December 2008 statements from P.H.L., M.D., and E.P., 
M.D., including the results of an MRI, not only confirm the 
Veteran has a diagnosis of lumbar degenerative disk disease 
to account for his subjective complaints of chronic low back 
pain, but also suggest this diagnosis is attributable to his 
August 1981 injury in the trucking accident while on ACDUTRA.  
So further medical comment is needed to try and resolve these 
conflicting opinions.   See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

This additional medical opinion obtained on remand must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions.  
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the claim concerning the low back disorder is 
REMANDED for the following additional development and 
consideration:

1.  Obtain a supplemental medical opinion 
to try and resolve the conflict between 
the May 2007 VA examiner's opinion versus 
the more recent opinions to the contrary 
provided in September and December 2008 by 
Drs. P.H.L and E.P.  The designate should 
specifically determine whether it is at 
least as likely as not  the Veteran's 
lumbar degenerative disc disease is 
attributable, even at least partly, to the 
documented injury he sustained in August 
1981 when he fell or was thrown from a 
truck while on ACDUTRA.  In making this 
important determination, the designate 
should note the complaints, treatment and 
evaluation the Veteran had and received in 
the immediate aftermath of that accident 
and during the many years since, including 
when initially examined by VA after 
service (orthopedic and neurologic) in 
June and July 1990.

The term "at least as likely as not" 
means at least 50 percent probability.  It 
does not, however, mean merely within the 
realm of medical possibility, rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.



2.  Then readjudicate the claim for a low 
back disorder in light of the additional 
opinion (and any other evidence that may 
be submitted or otherwise obtained).  If 
the claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


